                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


MARK ROBSON,                              )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )             1:18-cv-00055-LEW
                                          )
SHAWS SUPERMARKETS INC,                   )
                                          )
              Defendant                   )


                           ORDER ON DEFENDANT’S
                       MOTION FOR SUMMARY JUDGMENT

       Mark Robson alleges his employer, Shaw’s Supermarkets, Inc., intentionally

discriminated and retaliated against him by engaging in whistleblower and family-medical-

leave retaliation (Counts I and IV) and age discrimination (Count II), and failing to

accommodate a disability (Count III), in violation of federal and state law. Complaint

(ECF No. 1-1). Defendant moves for summary judgment on all claims. Defendant’s

Motion for Summary Judgment (ECF No. 26).

       For the reasons discussed herein, Defendant’s motion is granted in part and denied

in part.

                            SUMMARY JUDGMENT FACTS

       The summary judgment facts are drawn from the parties’ stipulations, if any, and

from their statements of material facts submitted in accordance with Local Rule 56. The

Court will adopt a statement of fact if it is admitted by the opposing party and is material
to the dispute. If a statement is denied or qualified by the opposing party, or if an

evidentiary objection is raised concerning the record evidence cited in support of a

statement, the Court will review those portions of the summary judgment record cited by

the parties, and will accept, for summary judgment purposes, the factual assertion that is

most favorable to the party opposing the entry of summary judgment, provided that the

record material cited in support of the assertion is of evidentiary quality and is capable of

supporting the party’s assertion, either directly or through reasonable inference. D. Me.

Loc. R. 56; Boudreau v. Lussier, 901 F.3d 65, 69 (1st Cir. 2018).

       The plaintiff, Mark Robson, began his employment with Shaw’s in September 1976

as a bag boy and stock boy. In May 1995, Shaw’s promoted Robson to the position of

Store Director, and Robson remained a store director through February 5, 2016, the date

on which Robson took leave under the Family Medical Leave Act.

       In March 2013, Albertson’s Companies, LLC, purchased Shaw’s from Supervalue,

Inc. The purchase came on the heels of a Shaw’s reduction in force of approximately 700

employees in 2012. Robson, at the time, was 56 years of age. Under Albertson’s

ownership, Shaw’s underwent a dramatic change in management style and store directors

were instructed to be consistently dissatisfied with everything they saw, and informed that

no matter how good they were, they could do better. Albertson’s implemented the Grand

Opening Look Daily Standard, or “GOLD” standard, which meant that all stores were

expected to modify merchandising and the way the store looked to meet the quality

standards that Albertson’s, expected from every store, every day. The general idea was

that a store should perpetually look the same as it did at its grand opening. Albertson’s

                                             2
provided each Shaw’s store with a weekly labor budget, and afforded store directors the

leeway to spend the labor budget as they saw fit, provided they did not exceed the budget,

but Albertson’s did not give store directors a role in determining the appropriate labor

budget. How well a store director utilized the labor budget was a performance factor that

could be reviewed and rated by upper level management. Following Albertsons’ purchase

of Shaw’s in March 2013, the number of hours worked by store directors increased

noticeably given the expectation that stores obtain a higher standard expending fewer labor

dollars. For Robson, these demands often required that he work through the night and on

weekends and holidays to complete the eleventh-hour edicts from the new management.

The expectations required him to repeatedly miss days off and to cancel planned vacations

with his family.

       Sometime in or around April 2013, David Singleton, then District Manager in

Maine, visited all the stores in the district, including Robson’s store in Bangor, Maine, and

provided each store director with a punch list of things to complete to improve the store

and meet the GOLD standard. In June 2013, Singleton told Robson that he was doing a

great job and was one of the two best that Singleton visited. In October 2013, following a

meeting between Robson and his Assistant Store Director, Jeff Moulton, Moulton went on

a leave of absence and did not return to work. Robson remained without an assistant until

March 2014, because Singleton did not fill the position even though the store was one of

the highest volume Shaw’s stores in Maine, and during that period Robson worked as many

as 39 consecutive days without taking a day off. When Robson raised a concern with the

district labor manager, he was informed that Singleton chose not to find coverage for him.

                                             3
When he reported to the Regional Human Resources Manager (Ms. Gilson) that he

considered the lack of support to be detrimental to his health, the HR manager did not offer

any solution. When he brought the matter up with his future district manager (Michael

Houser), the only response was that Robson had signed up for the job.

       In November or December 2013, Singleton and Shaw’s District Labor Manager,

Michael Rapa, encouraged store directors to voluntarily increase their store labor budgets

by donating their personal paid time off to the store. Many store directors, including

Robson, did so, though there were others who refused to donate their paid time off. From

the end of November 2013 to January 2014, Robson donated between sixty and eighty

hours to his store’s labor budget, though in December 2013 Robson reported to Sandra

Gilson, Shaw’s Regional Human Resources Manager, that he considered the practice

unethical. Evidently, Robson was not the only store manager to voice a concern. Ms.

Gilson then relayed the matter to Brian Fitzsimmons, Director of Labor Relations and

Employment Law. Mr. Fitzsimmons advised Gilson that there was no policy against it, but

the practice should not be encouraged. Gilson followed up with Robson in mid-December

2013 and informed him that because it is the store director’s time, the individual can decide

whether to donate it or not. In January 2014, Robson again complained about the matter

and asked Gilson to raise the matter once more. Gilson said she would, but when Robson

called her a week or two later, she advised him not to bring the matter up again. After

January 2014, Robson made no further donation of his paid time off.

       In January 2014, District Manager Singleton did not return from vacation. Patrick

Doak, then a “Center Store Specialist,” filled in as an acting district manager until March

                                             4
2014, when Michael Houser took over as the district manager for Maine. In this timeframe,

Robson received a text from Doak asking him why there were so few cars in his store’s

parking lot. This is one example of communications from management, in the off hours,

concerning matters that Robson had little or no control over, but to which he felt obligated

to respond. Doak and Houser visited Robson’s store within the first few weeks of Houser’s

tenure as district manager. During the visit, Houser stated that Robson’s store was not the

“shit show” Doak told him it was. Robson was familiar with Doak’s criticism of his store

and felt Doak’s concerns were petty.

       In 2014, Robson experienced one or more holidays in which management would

schedule a visit to his store during the holiday, then cancel the visit at the last minute.

Meanwhile, Robson would have canceled holiday plans to be present for the store visit.

Houser also announced to store directors that taking more than two weeks of vacation in

one year was excessive. Robson earned seven weeks of paid time off annually.

       In April 2014, Houser informed store directors that it was against policy to donate

paid time off toward the labor budget. Additionally, Houser would confront Robson about

his labor and CSI scores in calls, texts, and emails. (In group emails, Houser was critical

of other store directors, as well.) In November 2014, Robson told Houser that Doak was

in his store, daily, taking pictures to embarrass and ridicule him. Houser acknowledged

that Doak wanted to run the Bangor store.

       In June 2014, Robson received his annual review for the period from February 2013

through February 2014. Mr. Doak conducted the review of Robson (and other store

directors) because Stapleton was no longer with the company and Houser had not been a

                                             5
supervisor in that period.       Mr. Doak stated that he considered it a tough assignment to

review the “old Shaw’s guys” he previously worked with.                      Doak gave Robson an

average/standard review, and Robson expressed dissatisfaction. Doak stated, “Mark, it’s

not a big deal. You’re going to retire soon anyway.” Robson had not told anyone he

intended to retire soon. Robson told Doak that he was burning bridges, needed to be more

flexible, and should not let Albertson’s make him a monster. The comments upset Doak

to the point of tears. Later, Robson spoke with Gilson about the matter and she agreed with

him that it was improper for Doak to conduct the review without Houser’s participation,

given that Doak was once more a grocery specialist rather than a store director. 1

        In September 2014, Doak delivered to Robson a collection of Robson’s past mileage

reimbursement requests, extending back to April 30, 2014, and he informed Robson that

his requests would not be honored. This was a deviation from store policy.

        At a store directors meeting in October 2014, Robson asked if store directors would

have any input into future budgets for their stores, to which Mr. Houser responded, “No.”

After the meeting, Mr. Houser asked why Robson was the only store director asking

questions and whether he was asking on behalf of others. He informed Robson that store

directors with questions should come to him directly, not channel their inquiries through

Robson.




1
 Doak was a “center store specialist,” had served temporarily as acting district manager, and had formerly
been part of Mr. Singleton’s team. Doak would also serve as labor manager in 2015.


                                                    6
       In November 2014, Mr. Robson contacted Ms. Gilson and informed her that Mr.

Houser’s wife, who worked for a Shaw’s vendor and was not an employee, was requesting

and receiving mileage reimbursement from several stores, including his store. Robson had

spoken to other store directors and they corroborated that she was receiving mileage

reimbursement at their stores, as well. Robson understood that such requests were against

company policy and he suspected wrongdoing. Robson told Ms. Gilson that he felt he

would need whistleblower protection for reporting what he believed was a violation of

company policy.

       Gilson spoke with Mr. Fitzsimmons about the issue and he advised her that Mrs.

Houser, as a vendor, should not be receiving mileage reimbursement through the stores but

instead should be going through proper channels. Robson followed up with Gilson

approximately a week later and she informed him that she had addressed the issue “one on

one” (rather than through a loss prevention report) and Mrs. Houser would no longer be

receiving mileage reimbursement. When Robson expressed concern about retaliation,

stating, “Now, how do I get whistleblower protection?” Gilson explained that Mr. Houser

was not informed who brought the matter to her attention.

       “Not long after” he reported Mrs. Houser’s mileage reimbursements, Mrs. Houser

started to appear in Robson’s store, often after District Manager Houser had presented him

with a list of concerns. Robson attests that Doak’s wife would also monitor his store and

that Houser would contact Robson with questions and action items based on her and Mrs.

Houser’s observations. At some point, Houser instructed Robson not to advise other store

directors if they called him for direction, and to instead direct them to Houser.

                                              7
       On November 20, 2014, Houser sent an email to his team in which he complained

that eight stores were over their labor budgets and that he wanted responses, felt they had

just disregarded his instructions, and were being insubordinate. On November 26, 2014,

Houser sent an email to his team of store directors praising them for a great day of sales,

with sales up by over 16% for the day. In the email, after noting that 18-19 stores were

“positive,” he commented, “Not sure what happened to Mark?”              Robson says that

beginning in early 2015 he would receive calls from Houser four or five times a week and

was told he was dragging down the district.

       In anticipation of store visits scheduled for June 17, 2015, Robson called and asked

to be the first store visited, due to a personal appointment, but neither Mr. Houser nor Mr.

Doak responded to Robson’s request that day and he, therefore, cancelled his personal

appointment. Ultimately, nobody showed up that day to conduct the review and nobody

responded to his request. Robson’s store was inspected the next day, instead. On the day

of the store visit, Robson and Houser did not meet during the initial store review, and when

Robson called Houser later that day, Houser suggested Robson had not made time for him,

which was not a fair characterization, and then proceeded to badger Robson and told him

they would meet in person later that day. When Houser returned to Robson’s store, Houser

expressed some additional, unspecified unpleasantness. Houser then turned to Robson and

said, “Why are you still here?” Robson responded that he was working until 5:00. Houser

stepped forward and said, “No, why are you still here?” He criticized Robson’s

contributions to the store and to the district. Robson said he had no intention of leaving,

but if Houser thought Robson could no longer contribute as a store director, he should

                                              8
terminate him. Robson said, “Until that happens, I will continue to give you 150% of my

effort.” Houser responded by saying that Robson’s “time had come and gone” and that

“no one looked up to [Robson] anymore.” Houser concluded by telling Robson, “If you

share this with anyone I will deny it.”

       On July 6, 2015, Robson was transferred from the Bangor store to the Ellsworth

store. However, his transfer was one of several resulting from another store director’s

retirement (i.e., four other store directors also changed stores and Doak obtained his first

position as store director, in Dover-Foxcroft). Robson also received the option to transfer

to Dover-Foxcroft, but he chose Ellsworth. Shaw’s historically rotates its store directors

every three to five years and Robson had been at the Bangor store for almost five years.

Within days of his transfer to the Ellsworth store, Houser was criticizing Robson

concerning the store’s stock.

       On August 21, 2015, while away from the store on paid time off for a daughter’s

medical procedure, Robson received a call from his assistant store director who reported

that Houser was in the store. Houser called Robson later that day and complained about

the condition of the store and said he would have called Robson in but for the daughter’s

procedure.

       In September, 2015, Houser faulted Robson for costing the district $2000 in labor

expenses, after Houser had recently completed grocery department inventories at two other

stores at the request of management.       On September 15, 2015, Robson received a

performance appraisal from Mr. Houser with an overall score of 3.333 out of 4.



                                             9
         In October 2015, Mr. Houser and Mr. Martel toured the Ellsworth store, after which

Houser met with Robson in the store’s office. Houser yelled at Robson regarding an issue

with the assistant store director that allegedly occurred during the prior week when Robson

was on vacation. Houser complained about the cleanliness of the store and the two-week

vacation Robson had just taken. At his deposition, when describing the incident, Robson

testified that Houser “would not let an opportunity to badger, harass or torment any store

director slip through his fingers” and “[i]f there was going to be a conversation with any

store director, it was going to turn negative very, very quickly.” Robson Dep. 191 – 92

(ECF No. 27-1). Robson now objects to his testimony, asserting that he can only speak

from his personal experience. Robson later called Houser to voice the opinion that Houser

lacked the professionalism one would expect of a district manager.

         On October 13 and 14, 2015, Houser sent emails to Robson and other store directors

complaining that they had exceeded their labor budgets and that Robson and one other

director were also “both running down in sales” that week. He asked, “Was I not clear or

did you just decide to ignore me? Either case will not be tolerated.”

         In November, 2015, Robson sent his assistant store director and four department

managers to help prepare the Bangor store for a scheduled visit, as his Ellsworth location

was not scheduled for a visit. Houser texted Robson to say that he could expect his own

visit that evening, at 5:00 p.m., but then texted at 5:45 p.m. to state that the visit would not

occur.

         In January, 2016, Robson emailed Houser to request paid time off during Easter and

Houser indicated he believed that Easter, like other holidays, was “blocked out.” Robson

                                              10
had, the previous year, asked for vacation time after Easter, recognizing that holiday

vacation time was discouraged for store directors. Robson revised his 2016 request for

another time, and it was granted. On January 21, 2016, Houser’s wife walked through the

entire Ellsworth store.

       On February 5, 2016, Robson and other store directors received a text sent on behalf

of Houser. The text included an image of the Super Bowl display Houser expected would

be created in each store. Robson understood that each store director would respond with

an image of the same display set up in their respective stores, within an hour or two.

Robson also knew he did not have the display materials on hand. This experience left

Robson unable to concentrate or gather his thoughts, and he left work to meet with his

primary care medical provider. Thereafter, Robson received counseling and medication to

address significant mental health symptoms. With his wife’s assistance, Robson filed a

request for FMLA leave, which Shaw’s approved.

       On April 20, 2016, Robson provided Shaw’s with a note from his provider stating

Robson would be recuperating until August 20, 2016. The provider also wrote, “He is to

return to work based on the evaluation of his medical team.” Robson asked for an extension

of his leave until that date.

       Robson’s twelve weeks of FMLA leave expired on April 30, 2016. In a letter dated

May 23, 2016, Shaw’s notified Robson that his FMLA leave was exhausted and because

he was “unable to return to work for the foreseeable future,” it was “necessary at this time

to permanently fill your pre-leave position.” Robson Dep. Ex. 8 (ECF No. 27-9). Shaw’s

also wrote that Robson was still an employee, and when he was released to return to work

                                            11
in any capacity, Shaw’s would work with him to identify vacant positions he was qualified

to perform, with or without reasonable accommodation. In his July 2019 response to

Shaw’s motion, Robson admitted that he has not been cleared to work since February 5,

2016, and he testified at deposition in 2019 that there is no way he could return to work in

retail at Shaw’s, even though Houser is no longer the district manager. Robson Dep. 230.

Shaw’s decision to fill Robson’s position and classify him as out on continuing leave was

not unique to Robson; Shaw’s takes this approach as a matter of policy.

       On May 24, 2016, Ms. Gilson wrote to Robson to report that she would be leaving

Shaw’s and to wish him well. She advised him to “do whatever you have to do to care of

you [sic] and don’t worry about coming back to Shaw’s.” She also stated, “It seems to

getting [sic] harder and harder to make people happy.” Robson Aff. Ex. D (ECF No. 34-

4).

       Between May 1, 2013, to June 19, 2018, Shaw’s employed a total of forty

individuals to work as store directors in its 22 stores in Maine. Of those forty individuals,

twenty ceased working at Shaw’s during this period. Ninety percent of the store directors

who ended their employment at Shaw’s (i.e., 18 of the 20) were over forty years-old.

However, the record does not indicate who among them quit and who was fired. Of the

three store directors who were under the age of 40, two separated from employment during

this period.

                                      DISCUSSION

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

                                             12
law.” Fed. R. Civ. P. 56(a). As cautioned by the Supreme Court, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A

material fact is one that has the potential to determine the outcome of the litigation. Id. at

248; Oahn Nguyen Chung v. StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). To

raise a genuine issue of material fact, the party opposing the summary judgment motion

must demonstrate that the record contains evidence that would permit the finder of fact to

resolve the material issues in his favor. See Triangle Trading Co. v. Robroy Indus., Inc.,

200 F.3d 1, 2 (1st Cir. 1999) (“Unless the party opposing a motion for summary judgment

can identify a genuine issue as to a material fact, the motion may end the case.”).

       Plaintiff argues the record will support claims for violation of federal and state

family medical leave law, disability-accommodation law, and anti-age-discrimination law.

These claims are capable of discussion based on federal law; Plaintiff has not argued that

state law is more favorable and, therefore, I will focus my analysis on the federal statutes

and precedent. Plaintiff also advances a whistleblower-retaliation claim that is available

exclusively under state law.

   A. Family Medical Leave

       Employees covered by the Family Medical Leave Act are entitled to take up to 12

weeks of qualifying leave in any one-year period. Employees who take FMLA leave are

also entitled to be restored to the same position or an equivalent position upon return from

leave. Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 159 (1st Cir. 1998). “[A]n

                                             13
employee is not entitled to reinstatement under the FMLA if he is unable to return to work

until after the expiration of his leave.” Bellone v. Southwick-Tolland Reg’l Sch. Dist., 748

F.3d 418, 424 (1st Cir. 2014) (citing 29 C.F.R. § 825.216(c)).

       Defendant filled Plaintiff’s position after the expiration of his FMLA entitlement,

and in doing so it acted within its rights. Indeed, Defendant could have filled the position

during Plaintiff’s 12-week period of protected leave. Green v. New Balance Athletic Shoe,

Inc., 182 F. Supp. 2d 128, 137 (D. Me. 2002) (“The FMLA allows an employer to replace

an employee who has taken a FMLA-qualifying leave, provided that the employer

reinstates the employee to an equivalent position once she returns.” (quoting 29 U.S.C. §

2614(a)(1)(B))).

       The FMLA also provides that an employer may not discriminate against an

employee who takes FMLA leave. Hodgens, 144 F.3d at 160. However, an employer acts

within its rights if it terminates an employee who fails to return to work upon the expiration

of FMLA leave, Green, 182 F. Supp. 2d at 140, as was the case here.

       Defendant is entitled to summary judgment on Plaintiff’s FMLA claims.

   B. Disability Accommodation

        Plaintiff contends the Defendant’s decision to fill his position and not hold it open

 beyond the expiration of his FMLA entitlement was a failure to reasonably accommodate

 his disability. Pl.’s Obj. to Def.’s Mot. 25 (“Shaw’s misapprehends the nature of Mark’s

 disability claims. Mark contends that Shaw’s … fail[ed] to accommodate him.”).

        The Americans with Disabilities Act (ADA) requires that employers provide

 “reasonable accommodations to the known physical or mental limitations of an otherwise

                                             14
    qualified individual with a disability who is an applicant or employee, unless such covered

    entity can demonstrate that the accommodation would impose an undue hardship on the

    operation of the business of such covered entity.”              42 U.S.C. § 12112(b)(5)(A).

    “Reasonable accommodations are modifications or adjustments to the work environment,

    or to the manner in which the position’s duties are customarily performed, that enable a

    qualified individual with a disability to perform the essential functions of that position.”

    Murray v. Warren Pumps, LLC, 821 F.3d 77, 84 (1st Cir. 2016) (citing 29 C.F.R. §

    1630.2(o)). “In order to prove ‘reasonable accommodation,’ a plaintiff needs to show not

    only that the proposed accommodation would enable her to perform the essential functions

    of her job, but also that, at least on the face of things, it is feasible for the employer under

    the circumstances.” Reed v. LePage Bakeries, Inc., 244 F.3d 254, 259 (1st Cir. 2001)

    (footnote omitted). “An employer is obligated to provide a reasonable accommodation (as

    long as it is not unduly burdensome) where a protected employee has requested an

    accommodation or the employer otherwise knew that one was needed.” 2 Murray, 821

    F.3d at 84. However, “the ADA does not require an employer to reallocate job duties in

    order to change the essential function of a job.” Soto-Ocasio v. Fed. Express Corp., 150

    F.3d 14, 20 (1st Cir. 1998) (citation and quotation marks omitted).

           To demonstrate a failure to accommodate, the plaintiff must show (1) he is a

    disabled person within the meaning of the ADA; (2) he is qualified to perform the essential



2
 “[A] request for a reasonable accommodation may trigger a responsibility on the part of the employer to
enter into an interactive process with the employee to determine an appropriate accommodation.” Calero-
Cerezo v. U.S. Dep’t of Justice, 355 F.3d 6, 23 (1st Cir. 2004).


                                                  15
functions of the job, with or without reasonable accommodation; and (3) the employer

knew of the disability but declined a request to provide a reasonable accommodation.

Sepúlveda-Vargas v. Caribbean Restaurants, LLC, 888 F.3d 549, 553 (1st Cir. 2018).

        In some cases, an employee’s request for a period of leave could be considered a

reasonable request for accommodation of a disability. Echevarria v. AstraZeneca Pharm.

LP, 856 F.3d 119, 128 (1st Cir. 2017); Garcia-Ayala v. Lederle Parenterals, Inc., 212

F.3d 638 (1st Cir. 2000); Willingham v. Town of Stonington, 847 F. Supp. 2d 164 (D. Me.

2012). But the request for accommodative leave, like any other request for

accommodation, needs to provide the employer with notice as to specifics of the

accommodation, such as how it will enable the employee to perform the essential

functions of the position. Calero-Cerezo, 355 F.3d at 23; Reed, 244 F.3d at 259. The

request must also be “facially reasonable.” Echevarria, 856 F.3d at 127.

       Plaintiff argues he made a specific request for an accommodation consisting of a

more than six-month period of leave. Assuming, for the sake of argument, that the request

was, in fact, a specific request for an accommodation (it was not worded that way), a six-

month period of disability leave is not reasonable under the circumstances of this case. Cf.

Echevarria, 856 F.3d at 130 – 31 (collecting cases and also discussing rationale stated in

Hwang v. Kan. State Univ., 753 F.3d 1159 (10th Cir. 2014) (Gorsuch, J.)). The record

demonstrates that the store director positions were demanding positions. Plaintiff has not

attempted to make the case that Defendant could have gotten along fine without a store

director for so long a period and I fail to see how a jury could infer that was the case.

Additionally, Plaintiff’s report of a need for prolonged leave reflected, if anything, his

                                            16
incapacity to perform the job for an indeterminate period, and given the importance of the

position no reasonable juror could conclude that it was unreasonable for Defendant to fill

the position. Finally, because Plaintiff never came back to revise the initial “request,” there

is no basis to fault Defendant for not engaging in the interactive process.

    C. Age Discrimination

        Plaintiff alleges in his complaint that Defendant engaged in age discrimination in

violation of Title VII of the Civil Rights Act. Compl. ¶ 60. In fact, Title VII does not

prohibit age discrimination. See 42 U.S.C. § 2000e2-2; Gen. Dynamics Land Sys., Inc. v.

Cline, 540 U.S. 581, 586 (2004) (“Congress chose not to include age within discrimination

forbidden by Title VII of the Civil Rights Act of 1964 ….”). Age discrimination in

employment is prohibited in the Age Discrimination in Employment Act, 29 U.S.C. §§ 621

– 634 (ADEA). Pursuant to the ADEA, it is unlawful age discrimination for an employer

“to fail or refuse to hire or to discharge any individual or otherwise discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age. Id. § 623. I will liberally interpret

Plaintiff’s complaint to assert a federal claim under the appropriate statute.

        To demonstrate the existence of a trial-worthy case of age discrimination, a plaintiff

must, ultimately, make an evidentiary showing that: (1) he was 40 or older; (2) his job

performance met legitimate expectations; (3) the employer subjected him to an adverse

employment action; and (4) age was the “but for” factor in the adverse employment action. 3


3
  In a typical age discrimination case involving termination from employment, the plaintiff is called upon
to make a prima facie showing of age-bias by showing that the employer filled the position with someone
                                                   17
Velez v. Thermo King de Puerto Rico, Inc., 585 F.3d 441, 446 – 47 (1st Cir. 2009). The

test to assess whether the summary judgment record raises genuine issues as to each of the

required elements proceeds in stages. Initially, proof of “but for” causation is not the focus.

Instead, the plaintiff initially must make a prima facie showing that he met the age

requirement 4 when he was subjected to the adverse action, and that the decision to impose

the adverse action at issue is somehow logically connected to age. 5 This customarily

breaks down as requiring the plaintiff to show (1) membership in the protected age group;

(2) satisfaction of the employer’s expectations; (3) adverse employment action; and (4)

differential treatment of others that who are similarly situated except as to the protected

factor. Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 88 (1st Cir. 2018). See also

Del Valle-Santana v. Servicios Legales De Puerto Rico, Inc., 804 F.3d 127, 130 (1st Cir.

2015) (describing the final prima facie element as failure of the employer to “treat age




“substantially younger.” O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 313 (1996) (“Because
the ADEA prohibits discrimination on the basis of age and not class membership, the fact that a replacement
is substantially younger than the plaintiff is a far more reliable indicator of age discrimination than is the
fact that the plaintiff was replaced by someone outside the protected class.”). Defendant has not suggested
that the new store director who assumed Plaintiff’s duties was not significantly younger than Plaintiff and
I will presume that this element is satisfied. However, in this case Defendant did not terminate Plaintiff, so
the adverse action element is not so simple.
4
  Under Maine law, a plaintiff does not need to be 40 or older to receive protection against age
discrimination. Maine Human Rights Comm’n on Behalf & Use of Trudel v. Kennebec Water Power Co.,
468 A.2d 307, 308 (Me. 1983); 5 M.R.S. § 4572(1)(A).
5
  “As the very name ‘prima facie case’ suggests, there must be at least a logical connection between each
element of the prima facie case and the illegal discrimination for which it establishes a ‘legally mandatory,
rebuttable presumption.’” O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 311 – 12 (1996)
(quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 n.7 (1981)).



                                                     18
neutrally in taking the adverse action”). Typically, satisfaction of the prima facie standard

is a simple and straight-forward affair. Rivera-Rivera, 898 F.3d at 88.

       If the employee makes the prima facie showing, then the burden shifts to the

employer to produce evidence of a legitimate cause for the adverse treatment other than

age-related bias. Id.; Velez, 585 F.3d at 447. If the employer fails in this regard, summary

judgment is denied. But if the employer makes its showing, then the burden returns to the

plaintiff, who must present evidence capable of supporting a reasonable inference that age

was the but for cause for the adverse employment action, which evidence consists of both

the evidence in support of the prima facie showing, and any additional evidence that can

support a finding that the employer’s stated justification is untrue and serves only as a

pretext for discrimination. Rivera, 898 F.3d at 88; Velez, 585 F.3d at 447 – 48.

       The parties do not dispute that Plaintiff met the age requirement for ADEA

protection throughout the relevant period. The disputed issue concerns the existence of an

adverse employment action. Defendant argues the record does not disclose that Plaintiff

experienced an adverse employment action, Motion at 12 – 13, “harassment due to his

age,” id. at 15, or severe and pervasive harassment, id. Plaintiff responds that adverse

employment action is demonstrated by a hostile work environment, a constructive

discharge, threats of discharge, a disadvantageous transfer to the Ellsworth store, the denial

of the mileage reimbursement, and actual discharge. Pl.’s Obj. at 16. Plaintiff also attempts




                                             19
to reinforce his claim with statistical evidence, at least in paragraphs 120 – 122 of his

statement of additional facts.

       1. Material adverse action

       A tangible and significant change in work terms and conditions can amount to an

adverse employment action. Tangible employment actions include “hiring, firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing

a significant change in benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761

(1998); Lee-Crespo v. Schering-Plough Del Caribe Inc., 354 F.3d 34, 43 (1st Cir. 2003).

In this category, Plaintiff points to termination, threats of termination, a disadvantageous

transfer, and discontinuation of mileage reimbursement.

       To begin, the record does not demonstrate that Defendant terminated Plaintiff. In

fact, Plaintiff experienced a health event and stopped working. I, therefore, do not consider

this case to present an outright termination scenario. As for the threat (or fear) of

termination, that contention is better addressed as part of Plaintiff’s hostile work

environment theory.

       The two remaining matters – the discontinuation of the mileage reimbursement and

the transfer to the Ellsworth store – are, on the other hand, tangible impositions. But are

they material to an inquiry focused on age discrimination?

       The record does not support a natural inference that Defendant’s failure to fulfill

Plaintiff’s mileage reimbursement requests related to Plaintiff’s age. Plaintiff himself

considered this treatment to be a reprisal for his opposition to allowing or encouraging

store directors to donate paid time off toward store labor budgets and other

                                             20
contemporaneous remarks he believes angered Mr. Houser and Mr. Doak. Plaintiff bears

the initial burden of developing the prima facie showing that permits the finder of fact to

conclude that this treatment somehow reflects the employer did not treat age as a neutral

factor when addressing mileage reimbursement requests. 6

        Finally, although the Ellsworth store transfer could perhaps be viewed as a material

alteration in work conditions, no logical relation to Plaintiff’s age is apparent, even for

purposes of the light prima facie standard. Store transfers are a periodic reality of the store

director position. It is undisputed that Shaw’s moved its store directors every three to five

years and that Plaintiff was at the Bangor store for nearly five years when the transfer came

down. There simply is no basis in the record to understand how someone could presume

that Plaintiff’s age was a factor (let alone the but-for factor) behind Plaintiff’s transfer to

Ellsworth, particularly as every store director in the area received a transfer.

        In summary, if Plaintiff’s age discrimination claim rested exclusively on so-called

material adverse action, it would likely fail. However, Plaintiff has a hostile work




6
   Although I do not reach the issue, mileage may or may not be a “significant” tangible imposition. The
mileage requests pertained only to certain travel, not daily travel, and there is no information in the record
to indicate the value of the mileage requests. The Seventh Circuit has held, for example, that denial of
discretionary reimbursements that are not part of an employee’s salary do not rise to the level of adverse
employment actions if the monetary sums are not significant. See Tyler v. Ispat Inland Inc., 245 F.3d 969,
972 (7th Cir. 2001), and compare Breneisen v. Motorola, Inc., 512 F.3d 972, 980 (7th Cir. 2008) (denial of
tuition reimbursement treated as presumptively significant) with Fyfe v. City of Fort Wayne, 241 F.3d 597,
602 (7th Cir. 2001) (denial of $156.89 reimbursement not materially adverse).

                                                     21
environment claim that turns on the totality of the circumstances, which gathers up these

impositions and others to be weighed by a different standard.

        2. Hostile work environment / constructive discharge

        The distinction between hostile work environment and constructive discharge is

primarily a matter of remedies. In effect, to obtain an award of back pay and front pay

after a retirement, a plaintiff needs to demonstrate that the retirement was, for practical

purposes, involuntary and compelled, i.e., a “constructive discharge.” 7 Bodman v. Maine

Dep’t of Health and Human Servs., 720 F. Supp. 2d 115, 123 (D. Me. 2010). I do not need

to consider remedies at this juncture. Because proof of a hostile work environment would

suffice to overcome the summary judgment motion, and because the hostile work

environment standard is less onerous than the constructive discharge standard, id., I will

assess whether Plaintiff’s presentation raises a trialworthy hostile work environment claim.

        The record, in this case, brings to mind the admonition that “[t]he workplace is not

a cocoon, and those who labor in it are expected to have reasonably thick skins.” Suarez

v. Pueblo Int’l, Inc., 229 F.3d 49, 54 (1st Cir. 2000). In particular, having a supervisor who

expresses dislike and animosity, including undeserved criticism, but does so without

imposing tangible adverse action, does not ordinarily rise to the level of an adverse

employment action. Bhatti v. Trustees of Bos. Univ., 659 F.3d 64, 73 – 74 (1st Cir. 2011).

Even “extreme supervision” falls short. Soong v. Bath Iron Works, No. 2:18-CV-00297-


7
  “The constructive-discharge doctrine contemplates a situation in which an employer discriminates against
an employee to the point such that his ‘working conditions become so intolerable that a reasonable person
in the employee's position would have felt compelled to resign.’” Green v. Brennan, 136 S. Ct. 1769, 1776
(2016) (quoting Pennsylvania State Police v. Suders, 542 U.S. 129, 141 (2004)).


                                                   22
GZS, 2019 WL 2125834, at *3 (D. Me. May 15, 2019) (citing Bhatti, 659 F.3d at 73, and

Marrero v. Goya of Puerto Rico, Inc., 304 F.3d 7, 25 (1st Cir. 2002)). Anti-discrimination

law, in other words, is not an invitation for workers with a protected status to attempt to

impose a “general civility code” on overbearing managers. Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68 (2006) (quoting Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 75 (1998)). However, where the employer has engaged in hostile conduct

reflecting a negative attitude toward protected status, that conduct is actionable where it

results in an abusive work environment, even in the absence of a tangible adverse

employment action. Flood v. Bank of Am. Corp., 780 F.3d 1, 10 (1st Cir. 2015).

       In the Perez-Cordero v. Wal-Mart Puerto Rico (a case of sex discrimination under

Title VII), the First Circuit explained that this area of the law is not always subject to bright

lines, and I repeat what was written there, modifying the language to encompass age-

discrimination:

       “[Anti-discrimination law] affords employees the right to work in an
       environment free from discriminatory intimidation, ridicule, and insult.”
       Meritor, 477 U.S. at 65. Nevertheless, harassment that does not directly
       result in tangible changes in employment – “hiring, firing, failing to promote,
       reassignment with significantly different responsibilities, or a decision
       causing a significant change in benefits,” Ellerth, 524 U.S. at 761 – must be
       severe and pervasive enough to bring the complained-of conduct within [the
       law’s] requirement that workplace … discrimination affects a “term,
       condition, or privilege” of employment. See Meritor, 477 U.S. at 69.
       ….
       We have said that “the hostility vel non of a workplace does not depend on
       any particular kind of conduct,” Billings, 515 F.3d at 48 …, and that “[t]here
       is no precise formula for establishing sufficiently egregious conditions.”
       Rosario, 607 F.3d at 246. Nor do particular factors that contributed to our
       finding a hostile work environment in prior cases set a baseline against which



                                               23
       future cases must be measured. Accord Schiano v. Quality Payroll Sys., Inc.,
       445 F.3d 597, 606 (2d Cir. 2006).

Perez-Cordero v. Wal-Mart Puerto Rico, Inc., 656 F.3d 19, 29 (1st Cir. 2011) (Billings

parenthetical comment omitted).

       To be sufficiently egregious, i.e., to rise to the level of an abusive work environment,

harassment must be severe or pervasive. Factors include the “severity of the discriminatory

conduct, its frequency, the extent to which the behavior is physically threatening or

humiliating as opposed to a mere offensive utterance, and the extent to which it

unreasonably interferes with an employee’s work performance.” Franchina v. City of

Providence, 881 F.3d 32, 46 (1st Cir. 2018); see also Doyle v. Dep’t of Human Servs., 824

A.2d 48, 56 (Me. 2003); Charette v. St. John Valley Soil & Water Conservation Dist., 332

F. Supp. 3d 316, 352 (D. Me. 2018). At summary judgment, a court must keep in mind

that its task is merely to police the outer bounds of reasonable inference; not to assume the

role of fact finder. Rivera-Rivera, 898 F.3d at 93.

       While I recognize that Shaw’s store directors are overwhelmingly members of the

protected age group and that the record in this case does not depict a workplace pervaded

with ageist intimidation, ridicule, and insult, Plaintiff’s contentions regarding his June 17,

2015 interaction with Mr. Houser, if accepted as true, might be regarded by the finder of

fact as the keystone in an arch of lesser indignities that, together, stack up to support

Plaintiff’s age-based, hostile work environment claim.         The encounter described by

Plaintiff involved not only ageist ridicule, but also insult that squarely called into question

Plaintiff’s ability to perform his job given his longevity. The finder of fact might not regard


                                              24
the purported mistreated as severe, but the record nonetheless generates the issue.

Defendant is not entitled to summary judgment on the age discrimination claim. 8

    D. Whistleblower Retaliation

         The Maine Whistleblower Protection Act (WPA), 26 M.R.S. §§ 831 – 840, prohibits

employers from discharging, threatening, or otherwise discriminating against an employee

who, in good faith, reports what the employee has reasonable cause to believe is a violation

of a law or rule adopted under the laws of the State of Maine, a political subdivision of the

State of Maine, or the United States. 9 Id. § 833(1)(A). The WPA also prohibits, inter alia,

discrimination against an employee who, in good faith, reports what the employee has

reasonable cause to believe is a condition that puts at risk employee health or safety. Id. §

833 (1)(B).         Under the WPA, adverse employment actions include threats.                                     Id. §§

833(1)(A), (B). A violation of the WPA is actionable under the Maine Human Rights Act

(MHRA), 5 M.R.S. §§ 4572(1)(A), 4621.

         To overcome a summary judgment motion, a plaintiff advancing a claim of

whistleblower retaliation must make a showing that (1) he engaged in protected

whistleblower activity, (2) experienced an adverse employment action, and (3) the

circumstances suggest (prima facie) a causal connection between the whistleblowing and


8
  Plaintiff’s statement of additional facts includes some “statistical” interpretation of a chart that lists store directors,
provides their ages, and indicates whether they remain at Shaw’s, but Plaintiff did not make any use of the statements
in his summary judgment memorandum. The record reflects that Shaw’s tends to hire store directors who are over 40
and, consequently, most store directors who leave are over 40. The chart reflects that there were eight store directors
within five years of Plaintiff’s age who remained employed at Shaw’s when the chart was produced; two are older
than Plaintiff and four are within three-years of Plaintiff’s age. While this background may prove relevant at trial, I
do not see how it materially advances Plaintiff’s claim of age bias.
9
 “[T]o satisfy the reasonable cause requirement, the employee must report something other than an ordinary
breach of an employment contract to bring himself within the provisions of the Whistleblower Protection
Act.” Lee v. Town of Denmark, 2019 ME 54, ¶ 10, 206 A.3d 907, 910.
                                                            25
the adverse action. Brady v. Cumberland Cnty., 126 A.3d 1145, 1150 – 51, 58 – 59 (Me.

2015).

         Plaintiff’s whistleblower claim founders on the first element of the required

showing. Plaintiff argues his acts of opposing voluntary contributions of paid time off and

the payment of mileage to Ms. Houser were the product of his good-faith, reasonable belief

that the practices were unlawful. I disagree. Although Plaintiff opposed practices that

many might find objectionable, the practices were not mandated by Defendant and Plaintiff

has not identified any positive law or rule prohibiting either practice. Because the record

does not permit a finding that it was reasonable for Plaintiff to believe Defendant was

acting unlawfully in regard to contributions of paid time off and the payment of mileage to

a vendor, this evidence does not show protected whistleblower activity. Bard v. Bath Iron

Works Corp., 590 A.2d 152, 154–55 (Me.1991) (“[T]he Maine Whistleblowers’ Protection

Act ... requires an employee to prove that a reasonable person might have believed that the

employer was acting unlawfully.”).

         Plaintiff’s remaining contention is that his complaints concerning his need for a

store assistant could be considered whistleblower activity because he made some

complaints out of concern for his health and safety. Plaintiff’s subjective contention about

the health and safety implication of working 39 consecutive days as a store director is not

objectively reasonable. Furthermore, Plaintiff has not established that Defendant mandated




                                            26
that Plaintiff refrain from taking time off until Defendant filled the vacant assistant

position.

       Plaintiff has not demonstrated that he engaged in whistleblower activity and

Defendant is therefore entitled to summary judgment on the whistleblower claim.

                                   CONCLUSION

       For the reasons discussed above, Defendant’s Motion for Summary Judgment (ECF

No. 26) is GRANTED IN PART and DENIED IN PART. Plaintiff’s claims concerning

family medical leave, disability accommodation, and whistleblower retaliation are hereby

DISMISSED.


       SO ORDERED.

       Dated this 6th day of September, 2019

                                                 /s/ Lance E. Walker
                                                 U.S. DISTRICT JUDGE




                                          27
